       Case 5:21-cv-00021-FB-ESC Document 4 Filed 01/21/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


REBECCA NICOLE BOGARD, NEXT                    §
OF FRIEND FOR JCM, ABM, SJP, PALP              §
MINOR CHILDREN; AND LEONARDO                   §                SA-21-CV-00021-FB
DANIEL PEREZ-HERNANDEZ,                        §
                                               §
                 Plaintiffs,                   §
                                               §
vs.                                            §
                                               §
ROBERT J. FALKENBERG, JUDGE                    §
PRESIDING; CATHY MORRIS, 1ST                   §
JUDGE PRESIDING OVER CASE; JOHN                §
STUART LOHMEYER, CHAD                          §
MOBLEY'S ATTORNEY-FATHER OF                    §
JCM, ABM; ALLEN K. LOWEII,                     §
ATTORNEY FOR THE PETITONER,                    §
DEPARTMENT OF FAMILY AND                       §
PROTECTIVE SERVICES; KATHLEEN                  §
MURRAY, GUARDIAN AD LITEM-                     §
ATTORNEY FOR CHILD/REN; LISA                   §
GREENWALT, COURT REPORTER;                     §
CINDY FOWLER, DISTRICT COURT                   §
CLERK; MOLLY DANIEL, CPS                       §
SUPERVISOR; ANDI HEARN, CASA                   §
SUPERVISOR; SHANNON WALKER,                    §
KRISTY KNOPP, 1ST CASEWORKER,                  §
MEDINA COUNTY; CHRISTINA                       §
BURICIAGA, DFPS INVESTIGATOR,                  §
MEDINA COUNTY; GUADALUPE H.                    §
OLIVAREZ, STEPHANIE SULLIVAN                   §
KIRKPATRICK, KANDY L.                          §
BENAVIDES, DEVINE POLICE                       §
DEPARTMENT; EZEKIEL PEREZ,                     §
DEVINE POLICE DEPARTMENT; KEN                  §
PAXTON, STATE OF TEXAS, TEXAS                  §
DEPARTMENT OF FAMILY AND                       §
PROTECTIVE SERVICES,                           §
                                               §
                 Defendants.                   §

                                           ORDER

       Before the Court in the above-styled cause of action is Plaintiffs’ pro se Application to

Proceed in District Court without Prepaying Fees or Costs and proposed civil Complaint, filed



                                               1
           Case 5:21-cv-00021-FB-ESC Document 4 Filed 01/21/21 Page 2 of 5




January 11, 2021 [#1]. The motion was automatically referred to the undersigned upon filing,

and the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). By

their motion, Plaintiffs Rebecca Nicole Bogard and Leonardo Daniel Perez-Hernandez seek

leave to proceed in forma pauperis (“IFP”) based on the inability to afford court fees and costs.

Having considered the motion and documentation provided by Plaintiffs, the Court will grant the

motion to proceed IFP but order Plaintiffs to file a more definite statement before ordering

service on Defendants.

                                    I. Motion to Proceed IFP

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiffs’ motion to proceed IFP includes their

income and asset information, which indicates that Bogard receives $145 every two weeks in

child support but is unemployed and has no other source of income. Perez-Hernandez has

recently begun employment at a tire shop but has not received his first paycheck.                The

information demonstrates that Plaintiffs do not have sufficient monthly resources available to

pay the filing fee, and the Court will grant the motion to proceed IFP.

                                  II. More Definite Statement

       Pursuant to 28 U.S.C. § 1915(e), the Court is empowered to screen any civil complaint

filed by a party proceeding IFP to determine whether the claims presented are (1) frivolous or

malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief




       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.


                                                 2
           Case 5:21-cv-00021-FB-ESC Document 4 Filed 01/21/21 Page 3 of 5




against a defendant who is immune from such relief.2 See 28 U.S.C. § 1915(e)(2)(B). This case

arises out of a family law dispute related to the removal of Plaintiffs’ minor children and their

placement in foster care. Plaintiffs’ Proposed Complaint sues the Texas Department of Family

and Protective Services (“DFPS”) and various individual investigators and caseworkers

employed by DFPS, as well as several judges, attorneys, court reporters, and court clerks

involved in the state court case resulting in the removal of Plaintiffs’ children. Plaintiffs also sue

officers with the Devine Police Department and Ken Paxton, the Attorney General of Texas.

       Plaintiffs allege that Defendants abused their power by removing their children from their

custody, subjecting them to abuse in foster care, and vaccinating the children without their

permission. By this lawsuit, Plaintiffs seek $35 million in damages and the return of their

children. Plaintiffs have filed a separate Motion for an Ex-Parte Preliminary Injunction [#2],

requesting the return of the children.

       Bogard filed an almost identical lawsuit against DFPS last year, challenging the removal

of her children and their vaccination against her will. See Bogard v. Blackstone, 5:20-cv-00080-

XR. In that case, Bogard moved for IFP status, which was granted; her Complaint was docketed

and served on DFPS; DFPS moved for dismissal based on its Eleventh Amendment immunity;

and the case was dismissed for lack of jurisdiction. The Court has jurisdictional concerns

regarding this case as well. It is likely that DFPS and those individuals sued in their official

capacities as investigators and caseworkers of DFPS are immune under the Eleventh

Amendment. The state court judges presiding over the custody case underlying this suit likely



       2
         Under 28 U.S.C. § 1915(e), a court may at any time dismiss a case if it determines that
the case filed by the IFP plaintiff is frivolous, but is not required to screen non-prisoner cases for
frivolousness at the outset. In contrast, when an IFP case is filed by a prisoner, the court is
required to screen a complaint for frivolousness prior to docketing or as soon as possible. See 28
U.S.C. § 1915A(a).
                                                  3
        Case 5:21-cv-00021-FB-ESC Document 4 Filed 01/21/21 Page 4 of 5




enjoy judicial immunity. And the Rooker-Feldman doctrine may bar the Court from exercising

jurisdiction over the subject of this family law matter in its entirety. Therefore, before ordering

service of Plaintiff’s proposed Complaint on Defendants, the Court will require Plaintiffs to file a

more definite statement within 21 days of this Order. Plaintiffs’ motion for a preliminary

injunction will remain pending while the Court evaluates its jurisdiction over this lawsuit.

       IT IS THEREFORE ORDERED that Plaintiffs’ pro se Application to Proceed in

District Court without Prepaying Fees or Costs [#1] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs’ Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security therefore, and the Clerk shall,

until further Order of this Court, waive the collection of any other fees or costs from Plaintiffs.

However, service upon Defendants should be withheld pending this Court’s review under §

1915(e).

       IT IS FURTHER ORDERED that within 21 days of this Order (on or before

February 11, 2021), Plaintiffs shall file a More Definite Statement of the claims they seek to

present to this Court. In this More Definite Statement, Plaintiffs should respond to the following

questions:

       (1)     Please list each individual Defendant you are suing and specify whether he or she

               is being sued for acts performed as part of official duties for DFPS (or another

               employer) or for acts performed as an individual.

       (2)     For each Defendant, please briefly describe the specific actions that the Defendant

               did to harm you or your children.       Please provide separate answers for each

               Defendant and explain his or her specific involvement in the removal of your

               children.



                                                 4
         Case 5:21-cv-00021-FB-ESC Document 4 Filed 01/21/21 Page 5 of 5




         (3)    Please explain why you believe you did not receive fair process before your

                children were removed from your custody.

         Plaintiffs shall attach to his more definite statement any state court documents or

orders pertaining to the removal of their children and include the following declaration at

the end of their more definite statement:


            I declare, under penalty of perjury under the laws of the United States of America,
    that the foregoing is true and correct.

                                        Executed on this day of 2020.

                                        ______________________________________


                                        Signatures of Plaintiffs


         If Plaintiffs fail to comply with this Order, the Court could dismiss this case for failure to

prosecute. See Fed. R. Civ. P. 41(b). If Plaintiffs do not wish to file a more definite statement,

they may request voluntary dismissal of these claims pursuant to Federal Rule of Civil Procedure

41(a).

         SIGNED this 21st day of January, 2021.




                                                ELIZABETH S. ("BETSY") CHESTNEY
                                                UNITED STATES MAGISTRATE JUDGE




                                                   5
